EXHIBIT K
                                              American Steamship Owners Mutual Protection and Indemnity Association, Inc.
                                                                               Shipowners Claims Bureau, Inc., Manager
                                                                                      One Battery Park Plaza - 31st Floor
                                                                                              New York, NY 10004, U.S.A.




                               CERTIFICATE                              OF         ENTRY

of the vessel(s) set out herein for account of the Member named hereunder subject to the By-Laws and Rules of the
Association from time to time in force and to any special terms and conditions endorsed hereon and/or as may from
time to time be circularized. Unless indicated to the contrary herein, the cover evidenced by this Certificate of Entry
commences at noon GMT at the date specified below and continues until cover ceases or is terminated in
accordance with the said By-Laws and Rules.


                            Class II - Freight, Demurrage & Defense Insurance

 VESSEL(S)                                   IMO NO.           FLAG        GROSS TONNAGE               PORT OF REGISTRY

 ADAMASTOS                                   9087269            LBR                39,017                Monrovia, Liberia

 MEMBER                                                                                              COVER TO COMMENCE

 ADAMASTOS SHIPPING & TRADING SA
                                                                                                         20 February, 2014
 80 BROAD STREET                                                                                         RENEWAL DATE
 MONROVIA                                                                                                20 February, 2015
 LIBERIA

 COASSURED
 Phoenix Shipping & Trading SA (Manager)

 SPECIAL TERMS & CONDITIONS AS ATTACHED


IMPORTANT

This Certificate of Entry is evidence only of the contract of indemnity insurance between the above-named Member and the
Association and shall not be construed as evidence of any undertaking, financial or otherwise, on the part of the Association to any
other party.

If a Member tenders this Certificate as evidence of insurance under any applicable law relating to financial responsibility, or
otherwise shows or offers it to any other party as evidence of insurance, such use of this Certificate by the Member is not to be
taken as any indication that the Association thereby consents to act as guarantor or to be sued directly in any jurisdiction
whatsoever. The Association does not so consent.

The Member and any CoAssureds named in this Certificate of Entry are liable to pay Mutual Premium as provided for in Rule 4.




CERTIFICATE NO.:              01000000

NEW YORK:                     19 February, 2014               BY:
                                                                                 AUTHORIZED SIGNATURE




                                                                 1
                                                                                                              CONFIDENTIAL
                                                                                                              AC 008824
                                                                                               THE-
                                                                                         AMERiCAN . . . . .
                                                                                             CLUB~ _
                                                                                                ~
CERTIFICATE NO.:       01000000



                                  SPECIAL TERMS & CONDITIONS


LIMIT OF LIABILITY   LIMIT OF LIABILITY for DEFENSE CLAIMS
                     It is hereby noted and agreed that, notwithstanding anyth ing contained in the By-
                     Laws and Rules of the Association to the contrary, the Association's liability for all
                     claims arising hereunder is limited to US$2,OOO,OOO anyone accident or
                     occurrence.




DEFENSE CLAUSES      FD&D DEDUCTIBLE
                     There shall be a deduction of US$5,OOO from all legal costs, charges and
                     disbursements, and thereafter the Assured will bear 25% of all additional legal
                     costs, charges and disbursements, until a total deduction of US$50,OOO in the
                     aggregate, has been absorbed.




                                                    2
                                                                                         CONFIDENTIAL
                                                                                         AC 008825
                                                                       THE-
                                                                 AMERiCAN . . . . . .
                                                                     CLUB~ _
                                                                         ~
CERTIFICATE NO.:   01000000



                                 PREMIUM(S)
                                                    REDACTED
                                                               ESTIMATED TOTAL
                                                    RATE
                                RISK                               PREMIUM FOR
VESSEL NAME                                 GT      (USD per            PERIOD
                              NUMBER
                                                      annum)
                                                                         (US Dollar)

ADAMASTOS                      86885       39,017




                                       3
                                                                  CONFIDENTIAL
                                                                  AC 008826
